Citation Nr: 1032672	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  00-02 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural 
hearing loss.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

Shereen M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1951 to February 1953.

This matter is before the Board of Veterans' Appeals (Board) 
following a November 2006 Order from the United States Court of 
Appeals for Veterans Claims (CAVC) setting aside a Board decision 
rendered in May 2004.  This matter was originally on appeal from 
February 1999 and October 2001 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

As indicated above, these claims have a lengthy procedural 
history.  The Board previously denied these claims on the merits 
in a May 2004 Board decision, which was later set-aside pursuant 
to a November 2006 CAVC order.  In September 2004, prior to the 
CAVC order, the Veteran filed a new claim seeking entitlement to 
service connection for PTSD, which the RO denied in a July 2006 
rating decision finding no new and material evidence sufficient 
to reopen the claim.  In light of the CAVC order, however, the 
Board finds the July 2006 rating decision a nullity as the 
Veteran's original claim seeking entitlement to service 
connection for PTSD, originally adjudicated in an October 2001 
rating decision, was still pending at that time. 

The case was brought before the Board in May 2007, at which time 
the claims were remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claims. The requested development having been 
completed, the case is once again before the Board for appellate 
consideration of the issues on appeal. 

The Board received additional, voluminous, evidence from the 
Veteran in April 2010 after the file was certified to the Board.  
A supplemental statement of the case (SSOC) was not issued by the 
RO, but this is not necessary since the Veteran's representative 
indicated in an August 2010 statement that the Veteran waives 
local jurisdictional review of all the additional evidence.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss disability 
is not related to a disease or injury in service; bilateral 
hearing loss was not manifest within 1 year of service 
separation.

2.  The Veteran's low back disorder, to include degenerative 
arthritis and degenerative disc disease (DDD), is not related to 
a disease or injury in service; arthritis was not manifested 
within 1 year of service separation.

3.  The Veteran's PTSD has been diagnosed by a VA psychologist 
and psychiatrist and related to his claimed in-service combat 
exposure and fear of hostile attack. 

4.  Resolving all reasonable doubt in favor of the Veteran, his 
claimed in-service stressor of "fear" of hostile attack is 
generally consistent with the place and circumstance of his 
service.




CONCLUSIONS OF LAW

1.  The Veteran's bilateral sensorineural hearing loss was not 
incurred in or aggravated by active service nor may it be 
presumed to have been incurred therein.   38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).

2.  The Veteran's low back disorder was not incurred in or 
aggravated by active service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, and 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

3.  The Veteran's PTSD is due to his military service.  
38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009); Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

With respect to the Veteran's PTSD claim, in light of the 
favorable decision here, any VCAA deficiencies are considered 
non-prejudicial.

With respect to the low back and hearing loss claims, the notice 
requirements were met in this case by letters sent to the Veteran 
in March 2001 and May 2007.  Those letters advised the Veteran of 
the information necessary to substantiate his claims, and of his 
and VA's respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  The 2007 letter also explained how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this case, the VCAA was 
enacted during the pendency of this appeal and, therefore, the 
letters were subsequent to the initial February 1999 adjudication 
in this case.  However, the Veteran still has the right to VCAA 
content complying notice and proper subsequent VA process, and 
that has been done, as discussed above.  Any defect with respect 
to the timing of the VCAA notice requirement was harmless error.  
See Mayfield, 19 Vet. App. 103.  Although the notice provided to 
the Veteran in 2001 and 2007 was not given prior to the first 
adjudication of the claims, the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
claim was readjudicated and an additional SSOC was provided to 
the Veteran in March 2010.  Not only has he been provided with 
every opportunity to submit evidence and argument in support of 
his claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Board 
notes the Veteran claims he sought treatment from a private 
chiropractor from 1954 through the 1990s.  The record contains a 
statement from the Veteran's former private chiropractor received 
by VA in March 1999 who indicates he saw the Veteran in "1954 or 
1955" for back pain, but the chiropractor further indicated, "I 
have since lost my records...."  Accordingly, the Board concludes 
any additional efforts to obtain these private treatment records 
would be futile.  The Veteran has at no time referenced any other 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claims.  

The Board notes that the Veteran's military personnel records 
could not be obtained due to a fire-related incident.  Where 
"service medical records are presumed destroyed . . . the BVA's 
[Board's] obligation to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt is heightened." 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law 
does not, however, lower the legal standard for proving a claim 
for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse 
presumption of service connection as a result of the loss of 
these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 
2006).  There is, however, an expanded duty to assist the Veteran 
in obtaining evidence from alternate or collateral sources.  Id.  

The RO attempted to reconstruct the Veteran's military history 
through other means, and was partially successful.  For example, 
the record does contain military certificates of awards received 
by the Veteran with descriptions of the bases of the award.  The 
Board concludes the RO exhausted all reasonable methods of 
obtaining the Veteran's military history from other means, and 
any additional efforts would be futile. 

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Veteran was afforded medical examinations with regard to his 
hearing loss and low back claims to obtain opinions as to whether 
he has current diagnoses directly attributed to service.  See 
id.; Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  Further 
examination or opinion is not needed because, at a minimum, there 
is no persuasive and competent evidence that the claimed 
conditions may be associated with the Veteran's military service.  
This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claims.  


Service Connection 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Service connection for hearing loss or 
arthritis may be established based on a legal "presumption" by 
showing that either manifested itself to a degree of 10 percent 
or more within one year from the date of separation from service. 
38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is 
applicable because the earliest evidence of the Veteran's hearing 
loss and low back arthritis is decades after service. 

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

The Veteran claims that his hearing loss, low back disorder and 
PTSD are related to in-service injuries incurred working as a 
wheel vehicle mechanic and combat-related experiences while 
stationed in Korea from November 1952 to January 1953.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

Hearing Loss

Here, in particular, the Veteran claims he developed a severe ear 
infection while in the military and the infection led to his 
current hearing loss.  

With respect to claims for service connection for hearing loss, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The Court further opined that 38 C.F.R. § 3.385 (2008), discussed 
below, then operates to establish when a hearing loss disability 
can be service connected.  Hensley, 5 Vet. App. at 159.

That is, for the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

This case is complicated by the fact that the Veteran entered the 
military service with a history of childhood ear infections.  The 
Veteran's service entrance examination dated November 1950 
indicates the Veteran's hearing was normal (in a whispered voice 
hearing test), but notes a history of "otitis media."  A later 
service treatment record dated March 1951 indicates the Veteran 
reported difficulty hearing "all his life" in his right ear.

A veteran who served during wartime service after December 31, 
1946 is presumed to be in sound condition when examined, accepted 
and enrolled for service except as to defects, infirmities, or 
disorders noted at entrance into service or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that an 
injury or disease existed prior thereto.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The presumption 
of soundness, however, attaches only where there has been an 
induction medical examination during which the disability about 
which the veteran later complains was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).

In this case, it is clear the Veteran entered the military with a 
"history" of otitis media, but at the time of induction into 
the military, his hearing was within normal limits.  Accordingly, 
for purposes of the Veteran's hearing loss claim, the Board 
concludes the presumption of soundness attaches.  

The Veteran's service treatment records indicate the Veteran 
developed otitis media in March 1951 with hearing loss in the 
right ear.  Audiograms done at that time through December 1951 
revealed extremely varying results with regard to hearing acuity.  
A whisper test in March 1951 revealed a score of 2/15 for the 
right ear with a score of 15/15 in the left ear.  That same 
month, repeat audiograms revealed anywhere from a 20 to 40 
percent decreased hearing acuity in the left ear and 60 percent 
decreased hearing acuity in the right ear.  In May 1951, the 
Veteran claimed his hearing loss had been aggravated by service.  
In July 1951, the Physical Evaluation Board determined that the 
Veteran's right ear problems began prior to service and the 
Veteran's left ear problems were the proximate result of duty.  
The Physical Evaluation Board further determined that the 
Veteran's bilateral hearing loss was permanently aggravated by 
service and incurred in the "line of duty."  

The Veteran subsequently complained of complete deafness in both 
ears in September 1951 following a cold.  At that time, the 
military physician found no evidence of deafness disease.  Repeat 
audiograms were conducted in October 1951 revealing extremely 
varying results.  One audiogram revealed hearing acuity 
bilaterally between 60-80 Hertz at all frequency levels, another 
audiogram revealed hearing acuity bilaterally between 50-70 Hertz 
at all frequency levels and a final audiogram conducted in 
October 1951 revealed hearing acuity bilaterally within normal 
limits between 5-15 Hertz at all frequency levels.  

Due to the varying results, a December 1951 medical report 
indicated prior audiometric tests inconsistent and inconclusive 
and that a psycogalvanic test revealed hearing within normal 
limits bilaterally.  The Veteran thereafter returned to full duty 
and his February 1953 separation examination noted occasional 
trouble with his ears and prior fungal infection, but hearing at 
that time was within normal limits.  

The first pertinent inquiry, then, is whether the Veteran 
incurred chronic bilateral sensorineural hearing loss in the 
military.  The Board concludes he did not.  Although the Veteran 
suffered with a severe ear infection in 1951 with subsequent 
complaints of deafness, objective testing could not confirm an 
actual chronic disease.  October 1951 audiograms showed 
significantly varying results from profound deafness to perfectly 
normal hearing.  The Board finds significant that the Veteran was 
returned to full duty in December 1951 after being determined to 
have normal hearing and, thereafter, served nearly two more years 
of active military service without any complaints, treatment or 
diagnosis of hearing loss.  The Veteran's separation examination 
in February 1953, moreover, does not note any evidence of hearing 
loss at that time.  In short, the service treatment records do 
not support a finding of in-service incurrence of chronic 
bilateral sensorineural hearing loss.

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. 
§ 3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  The crucial inquiry, then, is 
whether the Veteran's current hearing loss is related to his in-
service ear infection, complaints of deafness or any other 
incident of his military service.  The Board concludes it is not. 

After service, the record is silent as to any complaints, 
treatment or diagnoses of hearing loss until December 1998, over 
four decades after service.  At that time, the Veteran was 
diagnosed with bilateral sensorineural hearing loss.  The VA 
audiologist noted the Veteran's military history of ear 
infection, but did not proffer any specific opinion with regard 
to etiology of the hearing loss. VA outpatient treatment records 
similarly indicate a diagnosis of bilateral sensorineural hearing 
loss, sporadic treatment for hearing loss, and issuance of 
hearing aids.

The Veteran was afforded a VA examination in January 2003 where 
the examiner diagnosed the Veteran with bilateral mild to severe, 
predominantly high-frequency sensorineural hearing loss.  The 
examiner noted the in-service findings and the Veteran's 
contentions that his only significant noise exposure in life was 
while on active duty.  The examiner opined that the Veteran's in-
service findings of hearing loss were "nonorganic" and, 
therefore, "would be defined as an attempt by the individual to 
exaggerate or fabricate a loss of hearing."  The Veteran's 
symptoms were investigated and it was determined that the Veteran 
in fact had normal hearing and was returned to duty.  For these 
reasons, with regard to etiology, the examiner concluded that 
since there was no valid hearing loss while on active duty, and 
since the Veteran's hearing was normal at separation, it is 
"less likely than not" that the Veteran's hearing loss is 
related to his military service.

The Board finds the opinion persuasive.  It is based on a 
complete review of the claims folder and a thorough physical 
examination.  Also compelling, no medical professional has ever 
linked the Veteran's current hearing loss to any incident of his 
military service. 

It is clear from the medical evidence that the Veteran suffered 
an in-service ear infection and had complaints and some findings 
of hearing loss.  Additionally, as noted above, the Veteran is 
competent to report what he experienced and indeed the VA 
examiner considered his history in providing the opinion that the 
Veteran's hearing loss was not likely related to his military 
service.  Based on the evidence discussed above, the weight of 
the competent evidence is against the Veteran's claim and the 
Board concludes that the competent evidence is against finding a 
nexus associating the circumstances of his service and his 
reported experiences to his current hearing loss disorder.  The 
Board concludes that the preponderance of the evidence is against 
the Veteran's claim and service connection is denied. 

Low Back Disorder

Here, the Veteran claims his current low back disorder is due to 
an in-service injury related to working as a wheel vehicle 
mechanic in the military.

The Veteran's service treatment records do not confirm any 
specific trauma to the Veteran's back, but the records do 
indicate the Veteran sought treatment in April and May 1951 for a 
back ache.  At both times, the Veteran's back was taped for 
support.  At no time during the Veteran's military service was 
the Veteran diagnosed with a low back disorder and his back was 
deemed within normal limits at his February 1953 separation 
examination.  In short, the evidence is devoid of any findings 
consistent with in-service incurrence of a chronic low back 
disorder.

Again, even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 3.303(b) 
by evidence of continuity of symptomatology or under 38 C.F.R. 
§ 3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  The crucial inquiry, then, is 
whether the Veteran's current low back disorder is related to his 
in-service back ache complaints or any other incident of his 
military service.  The Board concludes it is not. 

After service, the Veteran claims he suffered with back pain 
continuously from the 1950s to the present.  Indeed, he claims he 
sought treatment from a private chiropractor almost immediately 
after service until the 1990s when the chiropractor retired.  
During his hearing before the Board in September 2003, for 
example, the Veteran testified he sought private treatment for 
his back from 1954 until 1998 "until he got to where he couldn't 
do it and retired."  Other private treatment records and lay 
statements also refer to the Veteran's reported history of 
chiropractic treatment for low back pain from the 1950s to the 
1990s. 

In accordance with the recent decision of the United States Court 
of Appeals for the Federal Circuit in Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006), the Board concludes lay evidence 
presented by a veteran concerning his continuity of symptoms 
after service is generally credible regardless of the lack of 
contemporaneous medical evidence.  

In this case, however, the Board finds the Veteran's testimony 
regarding continuity of symptomatology and treatment not 
credible.  Credibility is an adjudicative, not a medical 
determination.  The Board has "the authority to discount the 
weight and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In this case, the Veteran's statements are at odds with 
the other items of evidence.  

For one, the record does not support the Veteran's testimony that 
he sought long-standing chiropractic treatment for low back pain 
since separation from the military.  In support of his claim, the 
Veteran submitted a statement received by the VA in March 1999 
from a private chiropractor, Dr. Trevathan.  Dr. Trevathan 
indicated in a cursory 5-lined statement that the Veteran was a 
patient of his "in 1954 or 1955" at which time the Veteran 
complained of back pain.  Dr. Trevathan, however, indicated he 
had since lost those records and could not recall the diagnosis, 
if any, rendered at that time.  

In clear contrast to the Veteran's testimony, Dr. Trevathan 
merely indicates he saw the Veteran in either 1954 or 1955 and 
certainly not over a span of decades as the Veteran claims.  
Indeed, the Veteran claims he sought private chiropractic 
treatment through 1998, but Dr. Trevathan, who wrote his 
statement around March 1999, clearly does not reference any such 
recent treatment.  It simply is not credible that the Veteran 
would have been a long-standing patient of Dr. Trevathan and, a 
mere one year later, Dr. Trevathan would have "lost" the 
records and not recalled any other treatments or diagnoses.  

For these reasons, the Board does not find the Veteran's 
testimony regarding his medical history of treatment or 
symptomatology credible.  Because of the medical evidence cutting 
against the Veteran's allegations of chronology and continuity of 
symptomatology, the Board gives greater credence and weight to 
the contemporaneous medical records filed in this matter.  

The Board further notes the provisions concerning continuity of 
symptomatology do not relieve the requirement that there be some 
evidence of a nexus to service.  For service connection to be 
established by continuity of symptomatology there must be medical 
evidence that relates a current condition to that symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).   In this 
case, as will be explained below, the most probative evidence is 
against such a finding.  

Indeed, the Board finds noteworthy that although Dr. Trevathan 
acknowledges seeing the Veteran for back pain in 1954 or 1955, he 
does not proffer an opinion as to whether the treatment or 
complaint of back pain was related to the Veteran's military 
service.

Rather, the Veteran was first diagnosed with a low back condition 
in April 1991, nearly four decades after service.  At that time, 
the Veteran complained of straining his back "over the weekend" 
and was diagnosed with mechanical low back.  The physician at 
that time referred the Veteran to a chiropractor.  The Veteran 
was also treated for back strain in April 1996 and diagnosed with 
degenerative disc disease (DDD) in January 1999.  At that time, 
the Veteran claimed his back pain was due to an old military 
injury, but the physician did not comment with regard to the 
etiology of the Veteran's back pain.

Another private chiropractor, Dr. Broom, submitted a statement in 
April 2001 indicating he examined and treated the Veteran in 
December 2000 for low back pain and "reviewed his past 
records."  Dr. Broom opined that the Veteran's condition "could 
relate back to the back problems he experienced in 1951.  
However, due to incomplete records this opinion cannot be 
confirmed."  The Board does not find this opinion persuasive.  
Dr. Broom does not indicate specifically what "past records" 
were reviewed in rendering the opinion nor does Dr. Broom offer 
any specific rationale.   His opinion that the Veteran's back 
condition "could be" related to in-service complaints, but 
"the opinion cannot be confirmed," is speculative at best.  
Speculative or inconclusive medical opinions are not probative.  
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In contrast, the Veteran was afforded a VA examination in 
connection with his low back claim in April 2003 where the 
examiner diagnosed the Veteran with osteoarthritis and DDD.  The 
examiner noted the Veteran's in-service treatment, but ultimately 
opined that the back problems reflected in the service treatment 
records was "temporary" with "no residual at the time of his 
dismissal from the service."  Therefore, the examiner opined it 
is "less likely than not" that the Veteran's current diagnoses 
are related to his military service.  

The Board finds the April 2003 VA examiner's opinion persuasive.  
It is based on a complete review of the claims folder and a 
thorough examination of the Veteran.

The Board notes subsequent private treatment records and VA 
outpatient treatment records also indicate the Veteran's reported 
history of a military injury within treatment reports.  For 
example, in February 2005, the Veteran's private physician, Dr. 
Tibiletti, indicated the Veteran had a 50 year history of low 
back pain after being "injured during training in the 
military."  Dr. Tibiletti further noted the Veteran exclusively 
received low back treatment at the VA outpatient treatment center 
"except for visiting a chiropractor, from which he received no 
relief with manipulations."  These notations to a prior military 
injury, as explained above, are not supported in the service 
treatment records.  It is clear, moreover, that these notations 
found in private and VA outpatient treatment records are merely 
notations of the Veteran's self-reported history rather than a 
specific medical opinion linking a current low back diagnosis to 
an in-service event.  The Board does not find these sporadic 
references to an in-service military injury probative.  That is, 
it is not disputed that the Veteran had complaints of back pain 
in the military.  What is of consequence is whether the Veteran's 
current low back disorders are related to these in-service 
complaints.  Accordingly, the private and VA outpatient treatment 
records which merely note the Veteran's reported history of an 
in-service injury rather than provide an opinion with regard to 
etiology do not provide a credible link to service.  The Board 
finds the preponderance of the evidence is against the Veteran's 
claim. 

In light of the medical evidence described above, the Board finds 
that service connection is not warranted.  Direct service 
connection requires a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
The most probative evidence of record is against such a finding 
in this case.  


PTSD

The Veteran claims he suffers with PTSD due to in-service combat 
exposure in Korea.  

During the pendency of this appeal, effective July 13, 2010, VA 
amended its adjudication regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
adding a new paragraph (f)(3), which reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)) (emphasis added).  The provisions of this amendment 
apply to applications for service connection for PTSD that, among 
others, were appealed to the Board before July 13, 2010 but have 
not been decided by the Board as of July 13, 2010.   Accordingly, 
the provisions apply to this case.

Prior to the issuance of the amendment, the Board denied this 
claim in May 2004 primarily finding insufficient evidence 
verifying the Veteran was engaged in combat with the enemy.  The 
CAVC set-aside this decision determining that the Board needed to 
further explain why the evidence did not support a finding that 
the Veteran engaged in combat.  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit held that under 
38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service. However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or injury 
was incurred or aggravated in service, not to link the claimed 
disorder etiologically to a current disorder. See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not 
establish service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. 

As indicated above, the change in regulation under 38 C.F.R. § 
3.304(f)(3) provides for liberalized evidentiary standards for 
establishing in-service stressors, but do not alter the 
evidentiary requirements found under 38 U.S.C.A. § 1154(b) where 
a veteran is determined to be a "combat veteran."  Accordingly, 
in addressing the CAVC's order, the first pertinent inquiry is 
whether the Veteran is a "combat veteran" justifying 
application of 38 U.S.C.A. § 1154(b).  The Board concludes he is 
not.

As indicated above, the Veteran's personnel records were largely 
unavailable due to a fire-related incident.  The Veteran's DD-214 
and salvageable personnel records, however, confirm the Veteran 
served as a wheel vehicle mechanic in Korea from May 1952 to 
January 1953, but none of the Veteran's earned medals and awards 
are prima facie indications of combat exposure.  The Veteran was 
awarded, among other things, the "Army Commendation Ribbon" for 
meritorious service in connection with military operations 
against an armed enemy from May 1, 1952 to January 1, 1953.  This 
award, however, appears to reflect the Veteran's service 
generally and there is no indication that it was given for combat 
service.  The award does not describe a specific combat incident 
or mission, but rather the award is for the Veteran completing 
"assigned tasks" in "a very excellent manner." 

The fact that the appellant served in a "combat area" or 
"combat zone" does not mean that he himself engaged in combat 
with the enemy.  VAOPGCPREC 12-99.  In fact, during his hearing 
before the Board in September 2003, the Veteran acknowledged he 
was not in the front lines of combat.  Rather, his stressors are 
related to sounds and perceived attacks of the enemy that 
occurred at night, while he was on guard duty.  He further 
concedes he never saw the enemy, he never saw anyone shot or 
killed and he himself does not believe he ever shot anybody.  For 
these reasons, the Board finds application of 38 U.S.C.A. § 
1154(b) not warranted.

As indicated above, however, under the amended version of 38 
C.F.R. § 3.304(f)(3), a claimed in-service stressor may be 
verified by lay testimony alone in certain circumstances.  
Initially, the stressor claimed must include "fear of hostile 
military or terrorist activity," which is defined as follows:

[T]hat a veteran experienced, witnessed or was confronted with an 
event or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness or horror.

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)).

In this case, the Veteran has been inconsistent in describing his 
in-service stressors throughout the pendency of this appeal.  The 
Veteran claims while stationed in South Korea, North Koreans 
attacked his camp and assaulted his unit for generators, food and 
other items.  He also indicated being attacked by grenades in May 
1952.  He also reported various other incidents where the enemy, 
specifically North Koreans, invaded his camp or flew over the 
camp and dropped explosive devices.  He indicates that these 
attacks occurred at night in total darkness.   He testified 
before the Board in September 2003 that he never saw the enemy or 
saw anyone shot or killed, but rather heard noises of attack and 
occasionally shot at the noises, although he did not believe he 
ever shot anybody. 

In contrast, the Veteran also indicates part of his duties as a 
mechanic was repairing disabled vehicles on the front line where 
he was accompanied by riflemen and was frequently shot at while 
he worked.

Although inconsistent, the Board concludes the description of the 
Veteran's stressors fit the description of "fear of hostile 
military or terrorist activity."  Id.  The Veteran also has been 
diagnosed with PTSD by several VA psychologists based on the 
above described stressors.  In May 2001, for example, a VA 
psychologist noted the Veteran's statement that the "enemy" 
came into his camp for about six months and would steal things 
and shoot at his unit during the night.  The Veteran also 
indicated at that time that he was located on the "38th parallel 
just behind the lines" and that the North Koreans would drop 
grenades on the camps. 

The Board also finds noteworthy, however, that a January 2003 
PTSD VA examination indicated no PTSD, but from December 2003, 
records reflect a diagnosis of PTSD, to include an April 2004 VA 
examination, related to combat experiences in the military.  

Most recently, in March 2010, the Veteran was diagnosed with PTSD 
related to his job as a mechanic in the military where he was 
"frequently shot at" while he worked on disabled vehicles.  The 
2010 VA psychiatrist further noted the Veteran experienced 
"considerable fear" throughout his time in service.

In short, the evidence of record confirms the Veteran has a 
medical diagnosis of PTSD rendered by a VA psychologist based on 
stressors described by the Veteran of "fear of hostile military 
or terrorist activity."  Under the amended 38 C.F.R. § 
3.304(f)(3), then, the Veteran's lay testimony alone is 
sufficient to confirm the in-service stressors unless (1) there 
is clear and convincing evidence to the contrary) or (2) the 
claimed stressor is inconsistent with the places, types and 
circumstances of the Veteran's service.  See Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)).

The crucial inquiry, then, is whether the Veteran's lay testimony 
describing his in-service stressors are credible or contrary to 
clear and convincing evidence or inconsistent with the place, 
type and circumstance of his service.  

The Veteran's service treatment records are silent as to any 
complaints, treatment or diagnoses of any psychiatric condition.  

The Veteran initiated this claim well before the issuance of the 
new regulation governing verification of PTSD stressors based on 
lay testimony alone.  Accordingly, the VA made several attempts 
to verify the incidents described by the Veteran and to obtain 
more detailed dates from the Veteran.  The Veteran did indicate 
at least one specific date, specifically May 1952, where he 
claims his unit was attacked by North Koreans with grenades.  The 
JSRRC, however, searched the Veteran's unit records for the time 
frame of April 1952 through June 1952 and found no documented 
attacks by the North Koreans on the Veteran's unit while 
stationed in South Korea.  The response also indicated the 
Veteran was stationed at Yachon-ni, on the southern coast of 
South Korea, which is in contrast to the Veteran's claim that he 
was on the "38th parallel just behind the lines."

Accordingly, the Board finds there is "clear and convincing" 
evidence that the Veteran was not attacked by the North Koreans 
and was not "just behind the lines" of attacks.  The Veteran's 
reported stressors of being shot at while he worked on disabled 
vehicles and enemy troops stealing supplies and attacking his 
unit at night for six months straight is, therefore, also 
inconsistent with the place in which he was stationed and the 
circumstances of his military service because, according to the 
JSRRC report, the Veteran was not near enemy troops.  There is 
clear and convincing evidence, moreover, that his unit was not 
attacked by North Koreans during the time frame in which he 
states. 

Regrettably, recent treatment records indicate the Veteran has 
been suffering with Alzheimer's Dementia since February 2007.  
Indeed, recent VA outpatient treatment records indicate the 
Veteran's cognitive impairment especially affects his memory and 
has been rapidly declining.  The Board finds particularly 
significant that recent private psychiatric treatment records no 
longer note a diagnosis of PTSD due to the supervening affects of 
the Veteran's dementia.

In March 2010, however, a VA geriatric neuro-psychiatrist opined 
the Veteran did have PTSD related to combat experiences in Korea 
to include experiences of "considerable fear throughout his time 
in service."  The March 2010 VA psychiatrist strongly opined 
that the Veteran's PTSD clearly stems from his military service 
in Korea.  Indeed, the VA psychiatrist acknowledged the Veteran's 
Alzheimer's disease supervenes and diminishes the vividness of 
his current symptoms of PTSD, but finds a strong historical 
record of PTSD symptomatology related to military service.  The 
VA psychiatrist further opines, "even now, despite [the 
Veteran's] dementing illness, he remains vulnerable to 
flashbacks...." 

In short, there is clear and convincing evidence that the Veteran 
was not in actual combat against an enemy during his military 
service in Korea.  The Veteran at times claims he was shot at by 
the enemy while working on disabled vehicles, but in other 
instances acknowledges he never saw anybody shot and he does not 
believe he ever killed anyone.  His military records, however, do 
confirm the Veteran was stationed in the southern coast of Korea 
during wartime and, thus, the Veteran's contention that he 
suffered "fear" of hostile attack during military service is 
consistent with the circumstances of his service.  

The Veteran's diagnosis of PTSD is attributed throughout time to 
actual combat experiences and not merely "fear" of hostile 
attacks alone.  The March 2010 VA psychiatrist, however, 
proffered a significantly thorough and strong opinion in the 
Veteran's favor finding notwithstanding his current dementia, the 
Veteran clearly suffered with PTSD symptomatology associated with 
"considerable fear" suffered in the military while stationed in 
Korea.  Again, the March 2010 opinion is partially based on 
combat events described by the Veteran that are inconsistent with 
clear and convincing evidence that the Veteran was not stationed 
near enemy troops.  The opinion, however, is also based on the 
Veteran experiencing fear of imminent attack in the military even 
if those attacks never materialized.  The "fear" of imminent 
attack is consistent with the Veteran's service in a war zone 
even if his unit was never in combat.

In light of the March 2010 opinion and resolving all reasonable 
doubt in favor of the Veteran, the Board concludes the evidence 
is, at the very least in equipoise.  As such, the Board finds 
entitlement to service connection for PTSD is warranted.


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for posttraumatic stress 
disorder is granted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


